Bloodworth, J.
When this case was here before (17 Ga. App. 492, 87 S. E. 712), the court decided that the judge “erred in allowing exceptions to the answer to be filed after the hearing was begun, and in sustaining them; ” and also erred in allowing “ an additional answer of the trial judge to become a part of the record in the case.” For these special reasons the judgment of the court below was reversed, without considering the other assignments of error in the petition for certiorari, except to decide that the trial court properly overruled the demurrer to the original petition. Held: (1) The effect of the said decision was to send the case back to the superior court to be heard on the original petition and the answer, except that the said court would not consider assignments of error as to the overruling of the demurrer. (2) The certiorari was properly overruled, thus precluding the possibility of another trial under this proceeding. The plaintiff in error had given a certiorari bond .upon which judgment was to be entered as in cases of appeal, and the judge did not err in making a final disposition of the case. Civil Code, §§ 5205, 5937.

Judgment affirmed.


Broyles, P. J., and Jenkins, J., eoneur.